

108 HR 7239 IH: Pennsylvania National Heritage Areas Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7239IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Cartwright (for himself, Mr. Michael F. Doyle of Pennsylvania, Ms. Dean, Mr. Evans, Mr. Fitzpatrick, Ms. Houlahan, Mr. Kelly of Pennsylvania, Mr. Meuser, Mr. Reschenthaler, Mr. Thompson of Pennsylvania, Ms. Wild, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Rivers of Steel National Heritage Area, the Lackawanna Valley National Heritage Area, the Delaware and Lehigh National Heritage Corridor, the Schuylkill River Valley National Heritage Area, and the Oil Region National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Pennsylvania National Heritage Areas Act.2.Reauthorization of, and repeal of funding limitations for, National Heritage Areas and Corridor(a)Rivers of Steel National Heritage Area(1)ReauthorizationSection 408 of the Steel Industry American Heritage Area Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4256; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801) is amended by striking 2021 and inserting 2036.(2)Repeal of funding limitationSection 409(a) of the Steel Industry American Heritage Area Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4256; 129 Stat. 2551; 133 Stat. 778) is amended by striking the second sentence.(b)Lackawanna Valley National Heritage Area(1)ReauthorizationSection 108 of the Lackawanna Valley National Heritage Area Act of 2000 (54 U.S.C. 320101 note; Public Law 106–278; 114 Stat. 818; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3802) is amended by striking 2021 and inserting 2036.(2)Repeal of funding limitationSection 109 of the Lackawanna Valley National Heritage Area Act of 2000 (54 U.S.C. 320101 note; Public Law 106–278; 114 Stat. 818) is amended by striking subsection (a) and inserting the following:(a)In generalThere is authorized to be appropriated to carry out this title $1,000,000 for each fiscal year..(c)Reauthorization of Delaware and Lehigh National Heritage CorridorSection 12 of the Delaware and Lehigh Navigation Canal National Heritage Corridor Act of 1988 (54 U.S.C. 320101 note; Public Law 100–692; 102 Stat. 4558; 112 Stat. 3260; 123 Stat. 1293; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801) is amended—(1)in subsection (c)(1), by striking 2021 and inserting 2036; and(2)in subsection (d), by striking 2021 and inserting 2036.(d)Schuylkill River Valley National Heritage Area(1)ReauthorizationSection 209 of the Schuylkill River Valley National Heritage Area Act (54 U.S.C. 320101 note; Public Law 106–278; 114 Stat. 824; 128 Stat. 3802) is amended by striking 2021 and inserting 2036.(2)Repeal of funding limitationSection 210 of the Schuylkill River Valley National Heritage Area Act (54 U.S.C. 320101 note; Public Law 106–278; 114 Stat. 824) is amended by striking subsection (a) and inserting the following:(a)In generalThere is authorized to be appropriated to carry out this title $1,000,000 for each fiscal year..(e)Reauthorization of the Oil Region National Heritage AreaSection 608 of the Oil Region National Heritage Area Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3372; 133 Stat. 2713) is amended by striking September 30, 2022 and inserting September 30, 2036. 